Citation Nr: 0125281	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-02 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1999, the RO 
denied in pertinent part, a compensable evaluation for 
residuals of a hemorrhoidectomy.  The veteran has perfected 
an appeal with this action by the RO.  

The Board notes that at the time of the July 1999 rating 
decision, the veteran had active appeals going for several 
different issues.  The veteran submitted a written statement 
to the RO indicating a desire to drop all the issues on 
appeal with the exception of the claim for a compensable 
evaluation for residuals of a hemorrhoidectomy.  At the time 
of the August 2001 hearing conducted by the undersigned 
Member of the Board, the veteran's representative affirmed 
the fact that the veteran desired to drop all the issues on 
appeal with the exception of his claim pertaining to his 
hemorrhoids.  Based on the above, the Board finds that the 
only issue on appeal is as set out on the title page.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence  needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A § 5103A 
(West  Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(West Supp. 2001)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law and implementing 
regulations.  

The veteran has claimed entitlement to a compensable 
evaluation for the residuals of a hemorrhoidectomy.  The most 
recent VA examination was conducted in June 1999.  The 
examiner noted at that time that the veteran denied ever 
being anemic nor had he been informed of the presence of any 
fissures.  The examiner noted the presence of a 1 centimeter 
fissure repair.  The diagnoses from the examination were 
post-operative hemorrhoidal scars secondary to 
hemorrhoidectomy and post-operative skin tag scars secondary 
to skin tag removal.  There was no indication that 
hemorrhoids were or were not present.  In a letter dated in 
January 2000, D. T. W., M.D. observed that the veteran had, 
in fact, been anemic as demonstrated by a clinical record 
dated March 3, 1999.  This doctor did not, however, indicate 
that the anemia was the result of the veteran's service-
connected disability.  Two of the rating criteria for 
evaluation of the issue on appeal are the presence of 
secondary anemia and the presence of fissures.  The Board 
finds an opinion must be obtained as to whether the residuals 
of the hemorrhoidectomy was productive of secondary anemia or 
fissures.  

At the time of an August 2001 hearing conducted by the 
undersigned Member of the Board, the veteran indicated that 
he was experiencing persistent bleeding and that he had 
"swollen external tissue."  The Board has construed this 
testimony as an indication that the symptomatology associated 
with the residuals of a hemorrhoidectomy had increased since 
the time of the June 1999 VA examination.  The veteran also 
testified that he had had a private colonoscopy in August 
1999.  A copy of this evidence has not been associated with 
the claims file.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that where the evidence 
does not adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The Court has held 
that the duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining pertinent outstanding medical records as well as 
adequate VA examinations.  Littke v. Derwinski, l Vet. 
App. 90 (l990).  This duty includes an examination by a 
specialist when needed.  Hyder v. Derwinski, l Vet. App. 221 
(l99l).  

Accordingly, the issue on appeal is remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the appellant supply the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records pertinent 
to this claim.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the evidence from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  The RO must continue attempts 
to obtain the evidence identified by the 
veteran unless it is documented that such 
records do not exist or that further 
efforts would be futile.  

The RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected hemorrhoids.  The 
claims folder, as well as a copy of this 
Remand decision, should be provided the 
examiner for review prior to the 
examination.  The report of examination 
should include a detailed account of all 
manifestations of pathology found to be 
present.  The presence or absence of 
persistent bleeding, anemia, fissures, 
excessive redundant tissue, or large or 
thrombotic irreducible hemorrhoids should 
be noted.  All appropriate diagnostic  
testing deemed necessary to render 
clinically-supported diagnoses and 
assessments of disability should be 
administered.  A comprehensive report 
containing complete rationale for all 
opinions expressed must be provided and 
associated with the claims folder.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




